Pee. Curiam,
This case was argued with numbers 21, 22, 23 and 25, May term, 1896, involving substantially the same questions. ■ •
A careful consideration of the record has satisfied us that there is no error in the judgment. The controlling questions have been fully discussed and correctly decided by the learned trial judge. It would serve no useful purpose to add anything to what has been so well said by him in this case and in the opinion in Com. ex rel. v. Morgan, No. 25 of May term, 1896, supra, 198. The judgment is therefore affirmed on his opinion.